DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a vehicle comprising a handle that steers a front wheel, handle grips provided at left and right ends of the handle, a clutch lever that is for manipulating a clutch and arranged in front of one of the handle grips, and a first switch and a second switch that are pressed due to manipulation of the clutch lever, wherein the first switch is a clutch switch that senses manipulation of the clutch lever and the clutch switch outputs a clutch manipulation signal caused by manipulation of the clutch lever, the second switch is an auto cruise switch for cancelling auto cruise control that keeps a travelling speed constant and the auto cruise switch outputs a cancel signal caused by manipulation of the clutch lever, a manipulation amount of the clutch lever necessary for the auto cruise switch to output the cancel signal is less than a manipulation amount of the clutch lever necessary for the clutch switch to output the clutch manipulation signal, the vehicle further comprises an ECU that controls at least two different operations, based on the clutch manipulation signal and the cancel signal, and the ECU includes an abnormality determining section that determines whether there is an abnormality in the clutch switch and/or the auto cruise switch, based on the clutch manipulation signal and the cancel signal, the abnormality determining section determines that there is an ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661